IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 42504

STATE OF IDAHO,                                 )   2015 Unpublished Opinion No. 535
                                                )
       Plaintiff-Respondent,                    )   Filed: June 29, 2015
                                                )
v.                                              )   Stephen W. Kenyon, Clerk
                                                )
RILEY O’SHAUGHNESSY BEAMAN,                     )   THIS IS AN UNPUBLISHED
                                                )   OPINION AND SHALL NOT
       Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Michael E. Wetherell, District Judge.

       Judgment of conviction and unified sentence of five years, with a minimum
       period of confinement of two years, for felony driving under the influence,
       affirmed.

       Sara B. Thomas, State Appellate Public Defender; Shawn F. Wilkerson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                    Before MELANSON, Chief Judge; LANSING, Judge;
                                and GUTIERREZ, Judge
                  ________________________________________________

PER CURIAM
       Riley O’Shaughnessy Beaman pled guilty to felony driving under the influence. I.C. §§
18-8004 and 18-8005(6), (9). In exchange for his guilty plea, additional charges were dismissed.
The district court sentenced Beaman to a unified term of five years, with a minimum period of
confinement of two years. Beaman appeals.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and



                                                1
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Beaman’s judgment of conviction and sentence are affirmed.




                                                   2